PER CURIAM
In this habeas corpus action, defendant concedes that the trial court erred in making, without a trial, findings of fact that conflict with the replication filed by plaintiff, in granting defendant’s motion to strike and in entering final judgment for defendant. The return and the replication show a factual dispute that is material to the existence of a constitutional violation. Plaintiff alleges facts that, if true, constitute a denial of his constitutional rights that requires immediate judicial scrutiny and for which there is no other available adequate remedy.
Reversed and remanded for a new trial.